DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/09/2022 and the preliminary amendment filed 07/26/2022 has been entered.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119e as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 61/318,334, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Specifically, the ‘334 provisional application fails to provide support for suture having a looped end and a single free end, wherein the single free end consists of the terminal ends of the suture directly attached to each other; or for a soft tissue engaging suture having a looped end and a single free end, wherein the looped end comprises a terminal end of the suture attached to the suture.  In other words, the ‘334 application does not describe the attachment of the ends of the suture to the suture to form the suture loop.  Accordingly, the effective filing date of this application is the actual filing date of the application – 03/25/2011.

 Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 42 and 54 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by US 2006/0282083 A1 to Fanton et al. (hereinafter “Fanton”).
Regarding claim 42, Fanton discloses (see abstract; Figs. 26A-D; and [0251]-[0255]) a suture anchor (500, as shown in Figs. 26A-D) comprising: a body (202) configured to be implanted into bone (see [0252]), the body having a top surface and a bottom surface (see Fig. 26D, the top surface of 502 is near #50 and the bottom surface of 502 is the tapered end near #524); a pre-loaded (see Fig. 26A) suture ("suture") having a looped end and a single free end (see Examiner's Diagram below of Fig. 26D), wherein the single free end consists of the terminal ends of the suture directly attached to each other (see Examiner's Diagram below of Fig. 26D) and the looped end and the single free end are adjacent to each other and exit the top surface of the body (as shown in Figs. 26A-D); and a single suture attaching mechanism (insert 504) connected to the body (see Figs. 26A-D and [0253], note also that another embodiment in Figs. 28A-C discloses the mechanism being integrally formed to the body) and configured to provide a slidable connection to the pre-loaded suture connected thereto (see Fig. 26C, in the unlocked position, a slidable connection is formed between the suture and insert 504, see also [0251]-[0254]) the single suture attaching mechanism being connected to the pre-loaded suture between the looped end and the single free end (as shown in Figs. 26B-C).

    PNG
    media_image1.png
    639
    862
    media_image1.png
    Greyscale

Fanton further discloses (claim 54) wherein the body comprises one or more surface features (cleats 506) for engaging bone or another implanted device (see [0252] and Figs. 26A-D).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 44 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fanton in view of US 2012/0130423 A1 to Sengun et al. (hereinafter “Sengun”).
Regarding claim 44, Fanton discloses (see abstract; Figs. 26A-D; and [0251]-[0255]) a suture anchor (500, as shown in Figs. 26A-D) comprising: a body (202) configured to be implanted into bone (see [0252]), the body having a top surface and a bottom surface (see Fig. 26D, the top surface of 502 is near #50 and the bottom surface of 502 is the tapered end near #524); a pre-loaded (see Fig. 26A) suture ("suture") having a looped end and a single free end (see Examiner's Diagram above of Fig. 26D), wherein the single free end consists of the terminal ends of the suture directly attached to each other (see Examiner's Diagram above of Fig. 26D) and the looped end and the single free end are adjacent to each other and exit the top surface of the body (as shown in Figs. 26A-D); and a single suture attaching mechanism (insert 504) connected to the body (see Figs. 26A-D and [0253], note also that another embodiment in Figs. 28A-C discloses the mechanism being integrally formed to the body) and configured to provide a slidable connection to the pre-loaded suture connected thereto (see Fig. 26C, in the unlocked position, a slidable connection is formed between the suture and insert 504, see also [0251]-[0254]) the single suture attaching mechanism being connected to the pre-loaded suture between the looped end and the single free end (as shown in Figs. 26B-C).
With respect to claim 44, Fanton fails to explicitly disclose wherein the pre-loaded suture is actually a plurality of pre-loaded sutures (each having a looped end and a single end as discussed above).  Note that Fanton discloses that the hole 510 in insert 504 can be triangular to accommodate different size sutures (see [0253]) and further that one or more sutures may be coupled between a desired tissue region and the bone anchor member or plug portion (see [0295]).
Sengun discloses (see abstract; Fig. 20; and [0063]) a suture anchor in the same field of endeavor, wherein the single suture attaching mechanism (noose 212) is configured to receive a plurality of filaments in addition to the one or two filaments passed through a single place or region of tissue T in the same field of endeavor for the purpose of allowing multiple regions of tissue, and potentially multiple types of sutures or other filaments, to be secured using a single suture attaching assembly (see [0080]).  It would have been obvious to one having ordinary skill in the art, at the time the invention was made, to modify Fanton's anchor with multiple, pre-loaded sutures extending through the anchor via the suture attaching mechanism in order to allow multiple regions of tissue, and potentially multiple types of sutures or other filaments, to be secured using a single suture attaching assembly.

Claims 43, 45, and 52-53 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Applicant’s Admitted Prior Art (see MPEP 2129) in view of Sengun.
Regarding claim 43, Applicant's admitted prior art discloses (see Fig. 6 which is labeled as "prior art" and [0031] of the specification as filed which discloses a "known suture anchor configuration" with respect to Fig. 6, as well as [0021] of the specification as filed which dislcoses "a known method method of repairing soft tissue" and [0036] which discloses that "suture anchors also have a suture attaching mechanism...such mechanisms are known" – see MPEP 2129) a suture anchor (as shown in Fig. 6) comprising: a body (602) configured to be implanted into bone ([0021]); a pre-loaded suture (606, see Fig. 6 and [0031]) having a first end (606a) and a second end (606b); and a single suture attaching mechanism (as shown in Fig. 6 and disclosed at [0031]/[0036]) being monolithic with the body (see [0036]) and configured to provide a slidable connection to the pre-loaded suture connected thereto (see Fig. 6, [0031]/[0036]), the single suture attaching mechanism connected to the pre-loaded suture between the first end and second end (see Fig. 6, [0031]/[0036]); and wherein the first end and the second end of the suture are slidable through the suture attaching mechanism (see Fig. 6, [0031]/[0036]).
Applicant's admitted prior art fails to specifically disclose wherein the suture has a looped end (at a first end) and a single free end (at a second end), wherein the looped end comprises a terminal end of the suture attached to the suture.  Note that Applicant's Fig. 6 discloses pre-loaded sutures 606/616 as "prior art" but does not mention how the sutures are loaded in the anchor 602.  
Sengun discloses (see abstract; Figs. 1-7; and [0037]-[0046]), in the same field of endeavor, a suture anchor (10, Fig. 1) comprising a body (12) configured to be implanted into bone (see [0038]-[0039] & Fig. 3), and a pre-loaded suture having a first end (at 52, Fig. 3) which is a looped end (see Fig. 3 and [0045]) and a second end (at 54, Fig. 3) which is a single free end (see Fig. 3 and [0045]), wherein the looped end comprises a terminal end of the suture attached to the suture (see Fig. 3 and [0045]), and a single suture attaching mechanism (14) configured to provide a slideable connection to the suture connected thereto so that either the looped end (54) and single free end (52) are slideable through the mechanism and where the mechanism is connected to the suture between the looped end (52) and single free end (54) (see Figs. 3-6 and [0044]-[0046]) for the purpose of easing the insertion of a suture through the suture attaching mechanism when the mechanism is located inside the body of the anchor by acting as a threader (see [0044]-[0046]).  It would have been obvious to one having ordinary skill in the art, at the time the invention was made, to modify Applicant's admitted prior art with the threader filament taught by Sengun in order to ease the insertion of sutures 606/616 through the suture attaching mechanism when the mechanism is located inside the body of the anchor (as shown in Applicant's prior art Fig. 6) by acting as a threader.  In making the proposed combination, the threader filament of Sengun would be disposed through the suture attaching mechanism of Applicant's prior art Fig. 6 such that the looped end would be on one side of the mechanism and the single free end would be on the other side, similar to as shown in Fig. 3 of Sengun.

Regarding claim 45, Applicant's admitted prior art discloses (see Fig. 6 which is labeled as "prior art" and [0031] of the specification as filed which discloses a "known suture anchor configuration" with respect to Fig. 6, as well as [0021] of the specification as filed which dislcoses "a known method method of repairing soft tissue" and [0036] which discloses that "suture anchors also have a suture attaching mechanism...such mechanisms are known" – see MPEP 2129) a suture anchor (as shown in Fig. 6) comprising: a body (602) configured to be implanted into bone ([0021]); a plurality of pre-loaded sutures (606 & 616, see Fig. 6 and [0031]), each of the plurality of pre-loaded sutures having a first end (606a/616a) and a second end (606b/616b); and a single suture attaching mechanism (as shown in Fig. 6 and disclosed at [0031]/[0036]) being monolithic with the body (see [0036]) and configured to provide a slidable connection to the plurality of pre-loaded sutures connected thereto (see Fig. 6, [0031]/[0036]), the single suture attaching mechanism connected to each of the pre-loaded sutures between the first end and second end of each suture (see Fig. 6, [0031]/[0036]); and wherein the first end and the second end of each suture are slidable through the suture attaching mechanism (see Fig. 6, [0031]/[0036]).
Applicant's admitted prior art fails to specifically disclose wherein the plurality of sutures has a looped end (at a first end) and a single free end (at a second end), wherein the looped end comprises a terminal end of the suture attached to the suture.  Note that Applicant's Fig. 6 discloses pre-loaded sutures 606/616 as "prior art" but does not mention how the sutures are loaded in the anchor 602.  
Sengun discloses (see abstract; Figs. 1-7; and [0037]-[0046]), in the same field of endeavor, a suture anchor (10, Fig. 1) comprising a body (12) configured to be implanted into bone (see [0038]-[0039] & Fig. 3), and a pre-loaded suture having a first end (at 52, Fig. 3) which is a looped end (see Fig. 3 and [0045]) and a second end (at 54, Fig. 3) which is a single free end (see Fig. 3 and [0045]), wherein the looped end comprises a terminal end of the suture attached to the suture (see Fig. 3 and [0045]), and a single suture attaching mechanism (14) configured to provide a slideable connection to the suture connected thereto so that either the looped end (54) and single free end (52) are slideable through the mechanism and where the mechanism is connected to the suture between the looped end (52) and single free end (54) (see Figs. 3-6 and [0044]-[0046]) for the purpose of easing the insertion of a suture through the suture attaching mechanism when the mechanism is located inside the body of the anchor by acting as a threader (see [0044]-[0046]).  It would have been obvious to one having ordinary skill in the art, at the time the invention was made, to modify Applicant's admitted prior art with the threader filament taught by Sengun in order to ease the insertion of sutures 606/616 through the suture attaching mechanism when the mechanism is located inside the body of the anchor (as shown in Applicant's prior art Fig. 6) by acting as a threader.  In making the proposed combination, the threader filament of Sengun would be disposed through the suture attaching mechanism of Applicant's prior art Fig. 6 such that the looped end would be on one side of the mechanism and the single free end would be on the other side, similar to as shown in Fig. 3 of Sengun.  Further, it would have been obvious to one having ordinary skill in the art at the time the invention was made, as a matter of being obvious to try - choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success (see KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385, 1395-97 (2007)), to obtain the predictable result of a suture grasped by the threader and threaded through the suture attaching mechanism, as taught by Sengun, to determine whether 1) both sutures 606/616 of Applicant's admitted prior art should be threaded via the same threader filament or 2) wherein each suture 606 and 616 of Applicant's admitted prior art should be threaded via a different threader filament.  These are the only two options apparent to one of ordinary skill in the art, with there being no undue experimentation and there being a reasonable expectation of success at arriving at using multiple threader filaments to pass the sutures through the suture attaching mechanism.

Regarding claims 52-53, the combination of Applicant's admitted prior art and Sengun discloses the invention substantially as claimed as discussed above with respect to claim 43, however, the combination in general and Sengun in particular is silent as to the manner of attachment of the terminal end to the suture - whether it is temporarily attached or permanently attached. It would have been obvious to one having ordinary skill in the art at the time the invention was made, as a matter of being obvious to try - choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success (see KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385, 1395-97 (2007)), to obtain the predictable result of a secured loop of suture, by either temporarily or permanently attaching the suture end to the suture body to form the loop, because there are only two options in terms of the attachment of the suture end to the suture body — either the attachment is temporary or else the attachment is permanent — and one of ordinary skill would predictably understand that either mode of attachment would still result in a loop formed in the suture sufficient to perform surgical procedures, as necessary.

Claims 50-51 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fanton.
Regarding claims 50-51, Fanton discloses the invention substantially as claimed as discussed above with respect to claim 42, however Fanton is silent as to the manner of attachment of the terminal end to the suture - whether it is temporarily attached or permanently attached. It would have been obvious to one having ordinary skill in the art at the time the invention was made, as a matter of being obvious to try - choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success (see KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385, 1395-97 (2007)), to obtain the predictable result of a secured loop of suture, by either temporarily or permanently attaching the suture end to the suture body to form the loop, because there are only two options in terms of the attachment of the suture end to the suture body — either the attachment is temporary or else the attachment is permanent — and one of ordinary skill would predictably understand that either mode of attachment would still result in a loop formed in the suture sufficient to perform surgical procedures, as necessary.

Response to Arguments
Applicant’s arguments with respect to claim(s) 42-45, 50-54 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion




Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAUN L DAVID whose telephone number is (571)270-5263. The examiner can normally be reached M-F 10AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAUN L DAVID/Primary Examiner, Art Unit 3771